  Case 1:17-cv-12472-DLC Document 57-7 Filed 03/08/19 Page 1 of 12




   PMOS EXHIBIT 7
2011 EMAIL FROM NIXON PEABODY AND
   THE ATTACHED DRAFT LAWSUIT
                                                                                                     Case 1:17-cv-12472-DLC Document 57-7 Filed 03/08/19 Page 2 of 12


luigi.warren@outlook.com

From:                                                                                                                                                           Resnick
Sent:                                                                                                                                                           Thursday, April 21, 2011 8:02 PM
To:                                                                                                                                                             luigiwarren@sprint.blackberry.net
Cc:                                                                                                                                                             Ryan Dietz; McCarthy; Dianne; Rubenstein; Gregg
Subject:                                                                                                                                                        FW: Assignment of Interest in Certain Stem Cell Research Technologyto IDI
Attachments:                                                                                                                                                    Complaint.pdf; 033393-067443-US-1 and 033393-067442-PCT Assignment -
                                                                                                                                                                Warren.pdf; 033393-067441-P Assignment - Warren.pdf; 033393-067443-US Dec and
                                                                                                                                                                POA.pdf


 ٟĂ
  ٞ٠Ă
    Ăٝ٣ٝ!

Mr. Warren

   My name is David Resnick and I represent your former employer Immune Disease Institute, Inc.
("IDI"). I understand that you are refusing to execute an assignment and power of attorney in favor of
IDI concerning certain technology you helped create while employed by IDI. Your refusal to execute
the assignment is in direct contravention of your obligations under IDI's Research and Technology
Development Policy that binds all IDI employees, the promises you made in the Assignment you
executed concerning the technology on August 30, 2010 and Massachusetts law. This situation is no
longer tolerable. I therefore urge you to reconsider your position and immediately execute the
assignment and power of attorney attached. Should you persist in your refusal to do so, IDI is
prepared to file a public lawsuit against you to enforce its rights. A copy of IDI's lawsuit is attached
and is ready to be immediately filed. To avoid having to respond to the lawsuit and any publicity
attendant to it, execute the attached documents and return them to me. If you are unable to return
the documents to me, I will arrange for a delivery service to pick the documents up from you.

  I trust you will give this matter your first attention and seriously consider the consequences of not
honoring your promises and obligations to IDI.

David S. Resnick
Partner
                                         
    !" #$ %%#




100 Summer Street
Boston, MA 02110-2131
P     
F    
dresnick@nixonpeabody.com
www.nixonpeabody.com

The preceding e-mail message contains information that is confidential and may be protected by the attorney/client or
other applicable privileges. The information is intended to be conveyed only to the designated recipient(s) of the
message. If you believe that you are not an intended recipient of this message, please notify the sender at (617) 345-
6057. Unauthorized use, dissemination, distribution or reproduction of this message by other than the intended
recipient is strictly prohibited and may be unlawful.




                                                                                                                                                                                               
                                 Case 1:17-cv-12472-DLC                                                                                                                  Plaintiff's Rule 26(a)(1) Initial Disclosures       Page 66 of 188
             Case 1:17-cv-12472-DLC Document 57-7 Filed 03/08/19 Page 3 of 12



                             COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss                                                                             SUPERIOR COURT
                                                                                        CIVIL ACTION


                                                                 )
IMMUNE DISEASE INSTITUTE, INC.,                                  )
                                                                 )
                           Plaintiff,                            )
             v.                                                  )             C.A. NO. ________________
                                                                 )
LUIGI WARREN,                                                    )
                                                                 )
                           Defendant.                            )
                                                                 )

                         COMPLAINT FOR INJUNCTIVE RELIEF,
                  BREACH OF CONTRACT AND DECLARATORY JUDGMENT

             For its Complaint for Injunctive Relief, Breach of Contract and Declaratory Judgment

against defendant Luigi Warren, plaintiff Immune Disease Institute, Inc. (“IDI”) alleges as

follows:

                                        NATURE OF THE ACTION

             1.     This action is brought to enforce IDI’s contractual and common law rights to

Warren’s assignment of his interest in and to inventions he helped create as an IDI employee.

Despite being bound by an IDI policy applicable to all employees concerning assignments of

intellectual property rights and previously recognizing and honoring his obligations under that

policy, Warren now refuses to execute certain assignments necessary for a patent application

based on inventions Warren helped create at IDI’s direction while an IDI employee. Warren’s

refusal appears to be based on his desire to extract additional compensation to which he has no

right and/or other recognition to which he is not entitled.




13432481.2
Case 1:17-cv-12472-DLC                  Plaintiff's Rule 26(a)(1) Initial Disclosures               Page 88 of 188
             Case 1:17-cv-12472-DLC Document 57-7 Filed 03/08/19 Page 4 of 12
                                                       -2-


             2.   By this action IDI seeks, among other things, a preliminary and permanent

injunction requiring Warren to execute all assignments, declarations, powers of attorney and

other paperwork necessary to transfer ownership of inventions he created while an IDI employee

for which Warren received financial support from IDI, made significant use of IDI facilities,

materials, equipment, staff or other resources or that are related to Warren’s employment,

research or other activities on IDI’s behalf. IDI also seeks a declaration that Warren is required

to provide IDI with all reasonable future assistance necessary to secure any and all intellectual

property rights to which IDI is entitled.

                                    FACTUAL BACKGROUND

I.           THE PARTIES, JURISDICTION AND VENUE.

             A.   Immune Disease Institute, Inc.

             3.   IDI is a Massachusetts non-profit corporation with its principal place of business

in Boston, Massachusetts.

             4.   IDI is a Harvard Medical School affiliate allied with Children’s Hospital Boston.

IDI’s mission is fundamental biomedical research to improve human health, harness

inflammation and strengthen immune defenses.

             B.   Luigi Warren

             5.   Upon information and belief, defendant Luigi Warren is a natural person and

subject of the United Kingdom. Warren currently resides in Massachusetts. During his IDI

employment, Warren held the position of Research Fellow. This Court has general and/or

specific personal jurisdiction over Warren as a Massachusetts domiciliary.




13432481.2
Case 1:17-cv-12472-DLC              Plaintiff's Rule 26(a)(1) Initial Disclosures         Page 89 of 188
             Case 1:17-cv-12472-DLC Document 57-7 Filed 03/08/19 Page 5 of 12
                                                         -3-


             C.    Jurisdiction

             6.    This court has subject matter jurisdiction over this action pursuant to G.L. c. 212,

§ 4, in that it is an action for injunctive relief and the value of the underlying rights exceed

$25,000.

             D.    Venue

             7.    Venue in this court is proper based on IDI’s principal place of business in Suffolk

County, Massachusetts.

II.          WARREN’S EMPLOYMENT WITH IDI AND AGREEMENT TO BE BOUND BY
             IDI’S DEVELOPMENT ASSIGNMENT POLICY.

             8.    Warren began his IDI employment on or about November 1, 2007 when he was

hired as a Research Fellow.

             9.    IDI hired Warren for the express purposes of conducting research that could be

commercially exploited in the field of stem cell treatments.

             10.   As an IDI employee, Warren was subject to certain IDI policies and procedures

applicable to all IDI employees.

             11.   One of IDI’s generally applicable policies is its Research and Technology

Development Policy (“Development Policy”), a true and accurate copy of which is attached as

Exhibit A.

             12.   Copies of the Development Policy are freely available to all IDI employees via

the IDI intranet.

             13.   It is IDI’s standard policy to conduct an HR Orientation with every new IDI

employee.




13432481.2
Case 1:17-cv-12472-DLC                Plaintiff's Rule 26(a)(1) Initial Disclosures         Page 90 of 188
             Case 1:17-cv-12472-DLC Document 57-7 Filed 03/08/19 Page 6 of 12
                                                          -4-


             14.    IDI’s new hire Orientation includes providing the new employee with a copy of

the Development Policy and explaining that acceptance of its terms is a condition of IDI

employment.

             15.    IDI conducted Warren’s HR Orientation on November 19, 2007. A true and

accurate copy of Warren’s New Employee/Affiliate Form recording the date of his HR

Orientation is attached as Exhibit B.

III.         IDI’S DEVELOPMENT ASSIGNMENT POLICY.

             16.    Generally, IDI’s Development Policy addresses the ownership of technology IDI

employees create while working for IDI and provides that employees must assign to IDI

whatever interests they may have in that technology.

             17.    Paragraph C of the Development Policy provides in relevant part that all IDI “full

or part-time staff, faculty, employee[s], student[s], trainee[s] or person[s] or entit[ies] otherwise

engaged at IDI . . .” are “Covered Persons.”

             18.    Paragraph C of the Development Policy further provides that any

             Invention that . . . (2) is made, conceived, reduced to practice or generated by a
             Covered Person while engaged in activities: (a) for which the Covered Person
             received financial support from or through IDI; (b) during which the Covered
             Person made significant use of facilities, materials, equipment, staff, information,
             ideas, data, computers or other resources of IDI; or (c) which are related to the
             employment, research or other activities conducted at IDI by the Covered Person
             is referred to as “Technology.”

             19.    Paragraph D of the Development Policy requires all Covered Persons to promptly

submit a report of all Technology inventions to IDI.

             20.    Paragraph E of the Development Policy provides in relevant part that “[a]ll

Technology is owned by IDI.”

             21.    The obligation to assign Technology to IDI developed while an IDI employee

continues after an individual’s IDI employment ends.


13432481.2
Case 1:17-cv-12472-DLC                 Plaintiff's Rule 26(a)(1) Initial Disclosures          Page 91 of 188
             Case 1:17-cv-12472-DLC Document 57-7 Filed 03/08/19 Page 7 of 12
                                                        -5-


IV.          WARREN HELPS CREATE TECHNOLOGY AND EXECUTES FIRST
             ASSIGNMENT CONSISTENT WITH OBLIGATIONS UNDER DEVELOPMENT
             POLICY.

             22.   Consistent with his position as a Research Fellow hired to conduct research that

could lead to commercially exploitable inventions, Warren pursued certain stem cell research for

IDI.

             23.   While employed by IDI and working in an IDI lab, Warren helped identify

improvements in sustained polypeptide expressions from modified RNAs and uses thereof (the

“Stem Cell Research”).

             24.   Consistent with his acceptance of and obligations under the Development Policy,

Warren helped prepare a report concerning the Stem Cell Research that was submitted to IDI.

             25.   On April 16, 2010, IDI filed a provisional patent application based on the Stem

Cell Research listing Warren as a co-inventor.

             26.   Consistent with his acceptance of and obligations under the Development Policy,

on August 30, 2010, Warren executed an assignment of the Technology (as defined in the

Development Policy) encompassing the Stem Cell Research to IDI and his rights under the

provisional patent application (“First Assignment”). A true and accurate copy of the First

Assignment is attached as Exhibit C.

             27.   In the First Assignment Warren specifically acknowledged that his salary and

compensation from IDI was “for the making of inventions . . . .”

             28.   In the First Assignment Warren specifically assigned to IDI, among other things,

“all divisions, renewals and continuations” of the provisional application and “all Letters Patent

of the United States which may be granted thereon . . . .”




13432481.2
Case 1:17-cv-12472-DLC               Plaintiff's Rule 26(a)(1) Initial Disclosures        Page 92 of 188
             Case 1:17-cv-12472-DLC Document 57-7 Filed 03/08/19 Page 8 of 12
                                                        -6-


V.           WARREN CO-AUTHORS A SCIENTIFIC PAPER DETAILING THE STEM
             CELL RESEARCH THAT ACKNOWLEDGES IDI’S FUNDING OF THE
             RESEARCH.

             29.   Coincident with performing the Stem Cell Research, Warren helped co-author a

scientific article detailing the findings.

             30.   The scientific article was published in the November 5, 2010 edition of Cell Stem

Cell (“Article”).

             31.   The Article lists Warren as a co-lead author and IDI as having sponsored and paid

for the research.

             32.   The Article further details the Stem Cell Research and technology claimed in the

provisional patent application.

VI.          WARREN VOLUNTARILY ENDS HIS IDI EMPLOYMENT.

             33.   In June 2010, Warren voluntarily ended his IDI employment.

             34.   At no time coincident with terminating his employment did Warren ever raise any

concerns about the applicability of the Development Policy to him or his continuing obligations

under it after his IDI employment ended.

VII.         WARREN REFUSES TO EXECUTE A SUBSEQUENT ASSIGNMENT OF THE
             STEM CELL TECHNOLOGY IN SUPPORT OF IDI’S PATENT APPLICATION.

             35.   In March 2011, IDI began the process of applying for a U.S. patent based on the

Stem Cell Research and provisional patent application (“Patent Application”).

             36.   In connection with filing the Patent Application, IDI sent Warren an new

assignment and power of attorney to execute. True and accurate copies of the new assignment

and power of attorney are attached as Exhibits D and E.

             37.   Despite multiple requests to Warren that he execute the new assignment and

power of attorney, he has to date refused to do so.



13432481.2
Case 1:17-cv-12472-DLC               Plaintiff's Rule 26(a)(1) Initial Disclosures       Page 93 of 188
             Case 1:17-cv-12472-DLC Document 57-7 Filed 03/08/19 Page 9 of 12
                                                        -7-


                                     COUNT I
                     BREACH OF CONTRACT: Breach of Development Policy

             38.   IDI repeats and makes a part hereof each and every allegation set forth in

paragraphs 1 through 37 of the Complaint.

             39.   Warren, like all other IDI employees, agreed to be bound by the terms of the

Development Policy as a condition of his IDI employment.

             40.   The Development Policy requires all IDI employees to assign to IDI all interests

they have in technology created while employed by IDI and/or using equipment furnished by

IDI.

             41.   The Patent Application is based on Technology Warren developed while

employed by IDI, was funded by IDI and utilized IDI equipment.

             42.   Warren has no right to additional compensation (beyond that provided for in the

Development Policy) for honoring his obligations under the Development Policy.

             43.   Despite demand, Warren has to date refused to execute the new assignment,

power of attorney or cooperate in the prosecution of the Patent Application.

             44.   Warren’s refusal to execute the new assignment and cooperate in the prosecution

of the Patent Application are breaches of the Development Agreement.

             45.   Warren’s breaches of the Development Policy have damaged IDI, will continue to

damage IDI and are causing IDI immediate and irreparable harm.

             46.   IDI has no adequate remedy at law.

                                    COUNT II
                     BREACH OF CONTRACT: Breach of Initial Assignment

             47.   IDI repeats and makes a part hereof each and every allegation set forth in

paragraphs 1 through 46 of the Complaint.

             48.   Warren executed the Initial Assignment on August 30, 2010.


13432481.2
Case 1:17-cv-12472-DLC               Plaintiff's Rule 26(a)(1) Initial Disclosures        Page 94 of 188
             Case 1:17-cv-12472-DLC Document 57-7 Filed 03/08/19 Page 10 of 12
                                                         -8-


             49.   In the Initial Assignment Warren assigned to IDI all right, title and interest he had

to continuations of the provisional patent application and all patents that ultimately issued based

on the provisional patent application.

             50.   The Patent Application is based on the Stem Cell Research identified in the

provisional patent application and follow-on research performed subsequent to filing the

provisional patent application that Warren helped conduct while employed by IDI.

             51.   Despite demand, Warren has to date refused to execute the new assignment and

cooperate in the prosecution of the Patent Application.

             52.   Warren’s refusal to execute the new assignment and power of attorney and

cooperate in the prosecution of the Patent Application are breaches of the Initial Assignment.

             53.   Warren’s breaches of the Initial Assignment have damaged IDI, will continue to

damage IDI and are causing IDI immediate and irreparable harm.

             54.   IDI has no adequate remedy at law.

                                           COUNT III
                          BREACH OF IMPLIED-IN-FACT CONTRACT:
                           Breach of Duty Under Hired to Invent Doctrine

             55.   IDI repeats and makes a part hereof each and every allegation set forth in

paragraphs 1 through 54 of the Complaint.

             56.   Massachusetts common law recognizes that an implied-in-fact contract exists

between employers and employees hired for the purpose of inventing goods and/or technology.

             57.   IDI hired Warren for the purpose of conducting research that would produce

technology that IDI could commercially exploit. Accordingly, an implied-in-fact contract

between Warren and IDI arose pursuant to the hire-to-invent doctrine.

             58.   Warren’s duties for IDI were to conduct research that could form the basis of

technology that IDI could commercially exploit.


13432481.2
Case 1:17-cv-12472-DLC                Plaintiff's Rule 26(a)(1) Initial Disclosures         Page 95 of 188
             Case 1:17-cv-12472-DLC Document 57-7 Filed 03/08/19 Page 11 of 12
                                                        -9-


             59.   Warren acknowledged that IDI hired him to invent in the Initial Assignment

where Warren stated that he received “salary or payment [from IDI] for the making of inventions

. . . .”

             60.   The Stem Cell Research that Warren helped conduct is the basis for both the

provisional patent application that IDI filed and the Patent Application.

             61.   Having been hired to conduct certain research that in fact resulted in technology

that IDI has chosen to commercially exploit, the hired-to-invent doctrine provides that any rights

Warren has in the Stem Cell Research are IDI’s property.

             62.   Despite demand, Warren has to date refused to execute the new assignment and

cooperate in the prosecution of the Patent Application.

             63.   Warren’s refusal to execute the new assignment and power of attorney and

cooperate in the prosecution of the Patent Application are breaches of the implied-in-fact

contract created pursuant to the hired-to-invent doctrine.

             64.   Warren’s breaches of his obligations under the implied-in-fact contract created

pursuant to the hired-to-invent doctrine have damaged IDI, will continue to damage IDI and are

causing IDI immediate and irreparable harm.

             65.   IDI has no adequate remedy at law.

                                           COUNT IV
                                      DECLARATORY RELIEF

             66.   IDI repeats and makes a part hereof each and every allegation set forth in

paragraphs 1 through 65 of the Complaint.

             67.   There is an actual and genuine controversy between the parties as to whether

Warren’s refusal to execute the new assignment and power of attorney and cooperate in the

prosecution of the Patent Application is a violation of the Development Policy, Initial



13432481.2
Case 1:17-cv-12472-DLC               Plaintiff's Rule 26(a)(1) Initial Disclosures        Page 96 of 188
             Case 1:17-cv-12472-DLC Document 57-7 Filed 03/08/19 Page 12 of 12
                                                        - 10 -


Assignment and/or the implied-in-fact contract created between Warren and IDI pursuant to the

hired-to-invent doctrine.

             68.   IDI requests a declaration from this court that Warren’s refusal to execute the new

assignment and power of attorney and cooperate in the prosecution of the Patent Application is a

violation of the Development Policy, Initial Assignment and/or the implied-in-fact contract

created between Warren and IDI pursuant to the hired-to-invent doctrine that must be enjoined.

             WHEREFORE, IDI respectfully requests that the Court:

             1.    Enter a preliminary and permanent injunction requiring Warren to execute all

assignments and other forms necessary to transfer Warren’s rights, if any, concerning the Stem

Cell Research to IDI.

             2.    Enter a preliminary and permanent injunction requiring Warren to provide all

assistance reasonable necessary to prosecute the Patent Application and any subsequent

applications based on the Stem Cell Research.

             3.    Enter judgment in favor of IDI for costs, attorneys’ fees and such other relief as

the court deems just and appropriate.

                                                         IMMUNE DISEASE INSTITUTE, INC.

                                                         By its attorneys,


                                                         _________________________________
                                                         Gregg A. Rubenstein (BBO #639680)
                                                         NIXON PEABODY LLP
                                                         100 Summer Street
                                                         Boston, MA 02110
                                                         Tel. (617) 345-1000
                                                         Fax (617) 345-1300



Date: April __, 2011



13432481.2
Case 1:17-cv-12472-DLC                Plaintiff's Rule 26(a)(1) Initial Disclosures         Page 97 of 188
